Name: Council Regulation (EC) No 48/98 of 19 December 1997 laying down, for 1998, certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of the Faroe Islands
 Type: Regulation
 Subject Matter: fisheries;  Europe;  maritime and inland waterway transport
 Date Published: nan

 L 12/62 EN Official Journal of the European Communities 19. 1. 98 COUNCIL REGULATION (EC) No 48/98 of 19 December 1997 laying down, for 1998, certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of the Faroe Islands THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture (1), and in particular Article 8(4) thereof, Having regard to the proposal from the Commission, Whereas, in accordance with the procedure provided for in Article 2 of the Agreement on fisheries between the European Economic Community, of the one part, and the Government of Denmark and the Home Government of the Faroe Islands, of the other part (2), the Community and the Home Government of the Faroe Islands have held consultations concerning their mutual fishing rights for 1998; Whereas, in the course of these consultations, the delegations agreed to recommend to their respective authorities that certain catch quotas for 1998 should be fixed for the vessels of the other Party; Whereas the Community, the Faroe Islands, Iceland, Norway and the Russian Federation have held consultations on the management and sharing of Norwegian spring-spawning herring (Atlanto-Scandian herring) in 1998; Whereas these consultations led, inter alia, to subsequent arrangements on reciprocal access, under which the Faroe Islands may fish 11 000 tonnes of their share in Community fishing waters north of 62 ° N; Whereas measures should be taken to implement the results of these consultations between the Community and the Faroe Islands and thus prevent any interruption of mutual fisheries relations as at 31 December 1997; (1) OJ L 389, 31. 12. 1992, p. 1. Regulation as amended by the 1994 Act of Accession. (2) OJ L 226, 29. 8. 1980, p. 11. Whereas the fishing activities covered by this Regulation are subject to the control measures provided for by Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy (3); Whereas Article 3(2) of Commission Regulation (EEC) No 1381/87 of 20 May 1987 establishing detailed rules concerning the marking and documentation of fishing vessels (4) provides that all vessels with chilled or refrigerated sea-water tanks are to keep on board a document certified by a competent authority and specifying the calibration of the tanks in cubic metres at 10-centimetre intervals; Whereas, for imperative reasons of common interest, this Regulation will apply from 1 January 1998, HAS ADOPTED THIS REGULATION: Article 1 1. Vessels registered in the Faroe Islands are hereby authorized, from 1 January to 31 December 1998, to fish for the species listed in Annex I, within the geographical and quantitative limits laid down therein and in accordance with this Regulation, in the 200-nautical-mile fishing zone of the Member States in the North Sea, Skagerrak, Kattegat, the Baltic Sea and the Atlantic Ocean north of 43 °009N. 2. Fishing authorized under paragraph 1 shall be limited, except in the Skagerrak, to those parts of the 200-nautical-mile fishing zone lying seawards of 12 nautical miles from the baselines from which the fishing zones of Member States are measured. (3) OJ L 261, 20. 10. 1993, p. 1. Regulation as last amended by Regulation (EC) No 2205/97 (OJ L 304, 7. 11. 1997, p. 1.). (4) OJ L 132, 21. 5. 1987, p. 9. L 12/63EN Official Journal of the European Communities19. 1. 98 3. Notwithstanding paragraph 1, unavoidable by-catches of species for which no quota has been fixed in a given zone shall be permitted within the limits laid down by the conservation measures in force in the zone concerned. 4. By-catches in a given zone of a species for which a quota is established in that zone shall be counted against the quota concerned. Article 2 1. Vessels fishing within the quotas fixed in Article 1 shall comply with the conservation and control measures and all other provisions governing fishing in the zones referred to in that Article. 2. The vessels shall keep a log book in which the information set out in Annex II shall be entered. 3. The vessels shall transmit to the Commission, in accordance with the rules laid down in Annex III, the information set out in that Annex. 4. Those vessels which have chilled or refrigerated sea-water tanks shall keep on board a document certified by a competent authority and specifying the calibration of the tanks in cubic metres at 10-centimetre intervals. 5. The registration letters and numbers of the vessels must be clearly marked on the bow of each vessel on both sides Article 3 1. Fishing shall be permitted only where a licence and a special fishing permit issued by the Commission on behalf of the Community and in compliance with the conditions set out in Annexes II and III. 2. Licences and special fishing permits shall be issued for the purposes of paragraph 1 provided that the number of licences and special fishing permits valid on any one day does not exceed: (a) 14 for the fishing of mackerel in ICES divisions VIa (north of 56 °309N), VIIe, f and h, sprat in ICES sub-area IV and division VIa (north of 56 °309N), horse-mackerel in ICES sub-area IV and divisions VIa (north of 56 °309N), VIIe, f and h and herring in ICES division VIa (north of 56 °309N); 4 for the fishing of herring in ICES division IIIa N (Skagerrak); (b) 15 for the fishing of Norway pout in ICES sub-area IV and division VIa (north of 56 °309N) and sand-eel in ICES sub-area IV; (c) 20 for the fishing, by long line, of ling, tusk and blue ling in ICES divisions VIa (north of 56 °309N) and VIb; however, the total number of vessels allowed to fish simultaneously shall not exceed 10; (d) 16 for the fishing, by trawl, of blue ling in ICES divisions VIa (north of 56 °309N) and VIb; (e) 20 for the fishing of blue whiting in ICES sub-area VII (west of 12 °009W) and ICES divisions VIa (north of 56 °309N) and VIb; (f) 3 for the fishing, by long-line, of porbeagle in the whole Community zone with the exception of NAFO 3PS. (g) 21 for the fishing of herring in ICES division IIa, (north of 62 ° N). Requests for replacement of licenses and special fishing permits within this maximum number may be made at any time and shall be processed expeditiously. 3. When an application for a licence and a special fishing permit is submitted to the Commission, the following information must be supplied: (a) name of the vessel; (b) registration number; (c) external identification letters and numbers; (d) port of registration; (e) name and address of the owner or charterer; (f) gross tonnage and overall length; (g) engine power; (h) call sign and radio frequency; (i) intended method of fishing; (j) intended area of fishing; (k) species for which it is intended to fish; (l) period for which a licence and a special fishing permit is requested. 4. Each licence and special fishing permit shall be valid for one vessel only. Where two or more vessels are taking part in the same fishing operation, each vessel must be in possession of a licence and special fishing permit. L 12/64 EN Official Journal of the European Communities 19. 1. 98 5. Licences and special fishing permits may be cancelled with a view to the issue of new licences and special fishing permits. Such cancellations shall take effect on the day before the date of issue of the new licences and special fishing permits by the Commission. New licences and special fishing permits shall take effect from their date of issue. 6. Licences and special fishing permits shall be wholly or partially withdrawn before the date of expiry if the respective quotas, fixed in Article 1, have been exhausted. 7. Licences and special fishing permits shall be withdrawn in the event of any failure to meet the obligations laid down in this Regulation. 8. For a period not exceeding 12 months, no licence and special fishing permit shall be issued for any vessel in respect of which the obligations laid down in this Regulation have not been met. 9. The Commission shall submit, on behalf of the Community, to the Faroe Islands, the names and characteristics of the Faroese vessels which will not be authorized to fish in the Communitys fishing zone during the next month(s) as a consequence of an infringement of Community rules. Article 4 Fishing in the Skagerrak shall be subject to the following conditions: 1. direct fishing for herring for purposes other than human consumption shall be prohibited; 2. the use of trawls and purse seines for the capture of pelagic species shall be prohibited from Saturday midnight to Sunday midnight. Article 5 Vessels authorized to fish on 31 December may continue fishing as from the beginning of the next year until the lists of vessels permitted to fish during the year in question are submitted to and approved by the Commission on behalf of the Community. Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1997. For the Council The President F. BODEN L 12/65EN Official Journal of the European Communities19. 1. 98 ANNEX I Faroese catch quotas for 1998 1. Quotas for Faroese vessels fishing in Community fishing waters Species Fishing zone: ICES sub-area/division Quantity (tonnes) Ling, tusk, blue ling VIa (1), VIb 800 (4) (5) Blue ling VIa (1), VIb 940 (6) Mackerel VIa (1), VIIe, f, h 4 680 (7) Herring VIa (1) 660 Horse mackerel IV, VIa (1), VIIe, f, h 7 000 Norway pout IV, VIa (1) Sprat IV, VIa (1) 20 000 (8) Sandeel IV Blue whiting VIa (1), VIb, VII (2) 62 000 (9) Other white fish (by-catches only) IV, VIa (1) 400 Herring IIIa N (Skagerrak) (3) 500 Porbeagle Entire Community zone except NAFO 3PS 125 (4) (1) North of 56 °309N. (2) West of 12 °009W. (3) Limited in the west by a line drawn from the lighthouse of Hanstholm to the lighthouse of Lindesnes and in the south by line drawn from the lighthouse of Skagen to the lighthouse of Tistlarna and from there to the nearest coast of Sweden. (4) To be fished by long-line. (5) Of which an incidental catch of other species of 20 % per ship, at any moment, is authorized in ICES divisions VIa and b. However, this percentage may be exceeded in the first 24 hours following the beginning of the fishing on a specific ground. The total incidental catch of other species in VIa and b may not exceed 75 tonnes. (6) To be fished by trawl; by-catches of roundnose grenadier and black scabbard to be counted against this quota. (7) Of which 1 000 tonnes may be fished from 1 October to 31 December 1998 in Community waters of ICES division IVa (8) The overall quota (including for Norway pout and sandeel, unavoidable by-catches of blue whiting) includes a maximum of 2 000 tonnes of sprat. A maximum of 6 000 tonnes of Norway pout may be fished in ICES division VIa north of 56 °309N subject to the provision on request by the Community of details of the quantity and composition of any by-catch taken. (9) Unavoidable by-catches of Argentine to be counted against this quota. 2. Quotas for Faroese vessels fishing in Greenland waters according to Article 1 (3) of the EC/Greenland Fisheries Protocol (1) (shown for information only) Species Fishing zones: ICES division or NAFO sub-area Quantity (tonnes) Northern deep-water prawns (Pandalus borealis) XIV/V 1 150 Greenland halibut NAFO 0/1 XIV/V 150 150 Redfish XIV/V 500 Capelin XIV/V 10 000 (1) OJ No C 287, 15. 10. 1994, p. 11. Ã¯ £ ¼ Ã¯ £ ½ Ã¯ £ ¾ L 12/66 EN Official Journal of the European Communities 19. 1. 98 3. Norwegian spring-spawning herring (Atlanto-Scandian herring) Species Fishing zones: ICES division or NAFO sub-area Quantity (tonnes) Herring IIa 11 000 ANNEX II When fishing within the 200-nautical-mile zone off the coasts of the Member States of the Community which is covered by Community rules on fisheries, the following details are to be entered in the log-book immediately after the following events: 1. After each haul: 1.1. the quantity (in kilograms live-weight) of each species caught; 1.2. the date and the time of the haul; 1.3. the geographical position in which the catches were made; 1.4. the fishing method used. 2. After each transhipment to or from another vessel: 2.1. the indication received from or transferred to; 2.2. the quantity (in kilograms live-weight) of each species transhipped; 2.3. the name, external identification letters and numbers of the vessel to or from which the transhipment occurred. 3. After each landing in a port of the Community: 3.1. name of the port; 3.2. the quantity (in kilograms live-weight) of each species landed. 4. After each transmission of information to the Commission of the European Communities: 4.1. date and time of the transmission; 4.2. type of message: IN, OUT, ICES, WKL or 2 WKL; 4.3. in the case of radio transmission: name of the radio station. L 12/67EN Official Journal of the European Communities19. 1. 98 ANNEX III 1. The information to be transmitted to the Commission of the European Communities and the timetable for its transmission are as follows: 1.1. On each occasion the vessel enters the 200-nautical-mile zone off the coasts of the Member States of the Community which is covered by Community rules on fisheries: (a) the information specified under 1.5; (b) the quantity (in kilograms live-weight) of each species of fish in the hold; (c) the date and ICES division within which the master intends to commence fishing. Where the fishing operations necessitate more than one entry into the zones referred to under 1.1 on a given day, one communication shall suffice on first entry. 1.2. On each occasion the vessel leaves the zone referred to under 1.1: (a) the information specified under 1.5; (b) the quantity (in kilograms live-weight) of each species of fish in the hold; (c) the quantity (in kilograms live-weight) of each species caught since the previous transmission; (d) the ICES division in which the catches were taken; (e) the quantity (in kilograms live-weight) of each species transferred to and/or from other vessels since the vessel entered the zone and the identification of the vessel to which the transfer was made; (f) the quantity (in kilograms live-weight) of each species landed in a port of the Community since the vessel entered the zone. Where the fishing operations necessitate more than one entry into the zones referred to under 1.1 on a given day, one single communication on the last exit will be sufficient. 1.3. At three-day intervals, commencing on the third day after the vessel first enters the zones referred to under 1.1 when fishing for herring and mackerel, and at weekly intervals, commencing on the seventh day after the vessel first enters the zone referred to under 1.1 when fishing for all species other than herring and mackerel: (a) the information specified under 1.5; (b) the quantity (in kilograms live-weight) of each species caught since the previous transmission; (c) the ICES division in which the catches were made. 1.4. On each occasion the vessel moves from one ICES division to another: (a) the information specified under 1.5; (b) the quantity (in kilograms live-weight) of each species caught since the previous transmission; (c) the ICES division in which the catches have been taken. 1.5. (a) The name, call sign, external identification letters and numbers of the vessel and the name of its master; (b) the serial number of the message for the voyage concerned; (c) identification of the type of message; (d) the date, the time and the geographical position of the vessel. 2.1. The information specified under point 1 shall be transmitted to the Commission of the European Communities in Brussels (telex 24189 FISEU-B) via one of the radio stations listed under point 3 below and in the form specified under point 4. 2.2. If it is impossible for reasons of force majeure for the message to be transmitted by the vessel, it may be transmitted on the vessels behalf by another vessel. L 12/68 EN Official Journal of the European Communities 19. 1. 98 3. Name of radio station Call sign of radio station Skagen OXP BlÃ ¥vand OXB RÃ ¸nne OYE Norddeich DAF DAK DAH DAL DAI DAM DAJ DAN Scheveningen PCH Oostende OST North Foreland GNF Humber GKZ Cullercoats GCC Wick GKR Portpatrick GPK Anglesey GLV Ilfracombe GIL Niton GNI Stonehaven GND Portishead GKA GKB GKC Lands End GLD Valentia EJK Malin Head EJM Boulogne FFB Brest FFU Saint-Nazaire FFO Bordeaux-Arcachon FFC Thorshavn OXJ Bergen LGN Farsund LGZ FlorÃ ¸ LGL Rogaland LGQ TjÃ ¸me LGT Ã lesund LGA 4. Form of the communications The information specified under point 1 shall contain the following particulars, which shall be given in the following order:  name of vessel;  call sign;  external identification letters and numbers;  serial number of the message for the voyage in question;  indication of the type of message according to the following code:  message when entering one of the zones referred to under 1.1: IN,  message when leaving one of the zones referred to under 1.1: OUT,  message when moving from one ICES division to another: ICES,  weekly message: WKL,  three-day message: 2 WKL;  the date, the time and the geographical position;  the ICES divisions/sub-areas in which fishing is expected to commence;  the date on which fishing is expected to commence;  the quantity (in kilograms live-weight) of each species of fish in the hold using the code mentioned in point 5;  the quantity (in kilograms live-weight) of each species of fish caught since the previous transmission using the code mentioned in point 5;  the ICES divisions/sub-areas in which the catches were made;  the quantity (in kilograms live-weight) of each species transferred to and/or from other vessels since the previous transmission; L 12/69EN Official Journal of the European Communities19. 1. 98  the name and call sign of the vessel to and/or from which the transfer was made;  the quantity (in kilograms live-weight) of each species landed in a port of the Community since the previous transmission;  the name of the master. 5. The code to be used to indicate the species on board as mentioned in point 4 above: PRA  Northern deep-water prawn (Pandalus borealis), HKE  Hake (Merluccius merluccius), GHL  Greenland halibut (Reinhardtius hippoglossoides), COD  Cod (Gadus morhua), HAD  Haddock (Melanogrammus aeglefinus), HAL  Halibut (Hippoglossus hippoglossus), MAC  Mackerel (Scomber scombrus), HOM  Horse-mackerel (Trachurus trachurus), RNG  Roundnose grenadier (Coryphaenoides rupestris), POK  Saithe (Pollachius virens), WHG  Whiting (Merlangus merlangus), HER  Herring (Clupea harengus), SAN  Sand-eel (Ammodytes spp.), SPR  Sprat (Sprattus sprattus), PLE  Plaice (Pleuronectes platessa), NOP  Norway pout (Trisopterus esmarkii), LIN  Ling (Molva molva), PEZ  Shrimp (Panaeidae), ANE  Anchovy (Engraulis encrasicholus), RED  Redfish (Sebastes spp.), PLA  American plaice (Hippoglossoides platessoides), SQX  Squid (Illex spp.), YEL  Yellowtail flounder (Limanda ferruginea), WHB  Blue whiting (Micromesistius poutassou), TUN  Tuna (Thunnidae), BLI  Blue ling (Molva dypterygia), USK  Tusk (Brosme brosme), DGS  Dogfish (Squalus acanthias), BSK  Basking shark (Cetorinhus maximus), POR  Porbeagle (Lamma nasus), SQC  Common squid (Loligo spp.), POA  Atlantic pomfret (Brama brama), PIL  Sardine (Sardina pilchardus), CSH  Common shrimp (Crangon crangon), LEZ  Megrim (Lepidorhombus spp.), MNZ  Angler/Monk (Lophius spp.), NEP  Norway lobster (Nephrops norvegicus), POL  Pollack (Pollachius pollachius), ARG  Argentine (Argentina sphyraena), OTH  Other.